Fourth Court of Appeals
                                          San Antonio, Texas
                                                 August 14, 2019

                                              No. 04-19-00533-CV

                                             IN RE Gary DANIELS

                                       Original Mandamus Proceeding 1

                                                      ORDER

         On August 6, 2019, relator filed a petition for writ of mandamus and an emergency motion
for stay. After considering the petition and the record, this court concludes relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a). Relator’s motion for stay is DENIED AS MOOT.

         It is so ORDERED on August 14, 2019.



                                                                         _____________________________
                                                                         Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20628, styled In the Matter of the Marriage of Gary Daniels and
Alissa Daniels and In the Interest of L.M.D., D.K.D., and T.M.D., Children, pending in the 57th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.